Title: To Thomas Jefferson from Ellen Wayles Randolph, [ca. 26 February 1802]
From: Randolph, Ellen Wayles
To: Jefferson, Thomas


          
            My Dear Grand Papa
            [ca. 26 Feb. 1802]
          
          You do not know what I can do. I am reading the little books you brought me. I hope that I will be able to read very well before you come here. I am very well. I want to see you very much. Cornelia can say a great many of her letters. Virginia is very sprightly and very fat. adieu my Dear Grand papa believe your affections Grand daughter
          
            Eleonora Wayles Randolph
          
          
            taken verbatim from the lips of Miss E.W.R.M.R.
          
        